Bboyles, C. J.
A bill of exceptions was tendered to the judge, and he refused to sign it, and returned it, within ten days, to the movant’s counsel, with his written objections, pointing out therein, among other things, that the bill of exceptions contained material statements of fact which were not true. It not appearing that the objections specified by the judge were met and removed, this court will not require him to sign the bill of exceptions. Civil Code (1910), § 6158; Campbell v. Foute, 6 Ga. App. 113 (64 S. E. 292); Covin v. Willie, 19 Ga. App. 259 (91 S. E. 278), and citations.

Mandamus nisi denied.


Luke and Bloodworth, JJ,, concur.